     Case 3:19-cr-00160-L Document 209 Filed 09/03/21             Page 1 of 2 PageID 835



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                §
v.                                              §     Criminal No. 3:19-CR-160-L (05)
                                                §
LAMARCUS JERMAINE PARRISH                       §

                                            ORDER

        On March 26, 2021, the United States Magistrate Judge entered the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (Doc. 160) (“Report”), recommending

that the court deny Defendant’s Motion for Release on Personal Recognizance (“Motion”) (Doc.

154), filed March 5, 2021, in which he moves for immediate release from detention on his own

recognizance. Defendant did not file objections to the Report.

        Having considered the Motion, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court denies Defendant’s Motion. (Doc. 154). In addition to the reasons

discussed in the Report for denying the Motion, the court also notes that the stated basis for the

Motion—Defendant’s contention that “he cannot be detained for an unreasonable amount of time

while awaiting his trial date”—was mooted by his subsequent decision to plead guilty, pursuant to

a Plea Agreement, to Count 15 of the second superseding indictment after issuance of the

magistrate judge’s Report. As a result, his sentencing is now scheduled for December 20, 2021.

Further, according to the Plea Agreement, the offense to which he pleaded guilty carries a

mandatory prison term of not less than seven years.



Order – Page 1
   Case 3:19-cr-00160-L Document 209 Filed 09/03/21           Page 2 of 2 PageID 836



       It is so ordered this 3rd day of September, 2021.



                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
